DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed on 08/04/2021 have been fully considered but they are not persuasive. Applicant’s arguments with respect to claim 1 as amended has been considered but it’s not persuasive. Applicant expresses that claim 1 as amended recites a plurality of micro-structures formed on the top surface of the bed include at least one of voids, cracks or char particles. The applicant argues that, to the contrary, the combination of prior art of record (Russel, US Pat. No. 6,290,713, in view of Pristash, US Pat. No. 5,005,108) fails to teach or suggest a plurality of microstructures on the top surface of the bed as recited in amended claim 1. The applicant further argues that the pad of Russell comprises a plurality of glass bubbles, paint dots, or printed pattern, bust does not teach microstructures including at least one of voids, cracks, or char particles that “increase the surface area of surface to diffuse light irrespective of an angle of incidence.” In response to the applicant’s arguments, the pad of Russel comprises a plurality of glass bubbles 73 or hallow voids adapted to scatter or diffuse light (see Fig. 7, col. 5 lines 13-15, and col. 12 lines 35-46). The glass bubbles or hollow voids of Russel are considered to be analogous to the voids recites in the claim 1 as amended. Regarding the argument that recited micro structures “increase the surface area of surface to diffuse light irrespective of an angle of incidence,” the pending claims do not that the microstructures (i.e., voids, crack, or char particles) that increase the surface area of surface to diffuse light . 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-8, and 11 are again rejected under 35 U.S.C. 103 as being unpatentable over Russell, U.S. Patent No. 6,290,713, in view of Pristash et al., U.S. Patent No. 5,005,108.
Regarding claim 1, Russell discloses a phototherapy treatment method and apparatus including a translucent/transparent pad/bed comprising a plurality of voids/microstructures formed on its top surface (see Figs. 6 and 7), the method comprising: placing a patient pad (see Figs. 2-4); generating light from a light source 104 (see Figs. 7, 8); and transmitting the generated light through the material of the pad/bed and through a plurality of microstructures 73, 111, located on a surface of the bed such that the light exits the plurality of microstructures having a more diffusive distribution to enhance the treatment of an ailment of the patient placed on the bed (see Figs. 7 and 8). Russell does not teach directing the treatment light at one of the sides of the pad. Pristash et al. disclose an alternative phototherapy treatment apparatus comprising a light source, wherein the treatment light is directed to at one of the sides of the pad and directed to a user positioned on its top surface (see Figs. 1, 4, 7, and 11-14). Hence, at 
With respect to claims 3 and 6, Russell’s pad comprises a plurality of light diffusing voids 530 (see Fig. I8A), scattering materials 73, 111 (Fig. 7 and 8), or printed patterns (see Figs. 11A-11D).
With respect to claim 4, Russell does not teach the number of microstructures per square inch as claimed. However, the applicant's claims and written description fail to teach that the number of microstructures as claimed served a particular purpose, has an advantage or solves a stated problem. Hence, such a number is treated to be a design choice. The invention of Russel would also perform equally well as the claimed method.
With respect to claim 5, the surface of the bed defines a flat surface adapted to transmit light that exits the plurality of microstructures to the patient's body as claimed.
With respect to claim 7, Russell teaches that the use of a heat sink backing for removing heat generated by the light sources from the bed. Russell further teach that "[t]he backing preferably performs two main functions as well: heat conduction and light reflection. That is, the backing preferably provides an effective heat sink for the heat generated by the light-generating sources 76, which works in conjunction with the heat barrier provided by the interface to cause heat to travel away from the contact surface 98.”
Regarding claim 8, Russell teaches that the use of light having a wavelength in the range of 400-500 nm for the treatment of body tissue is known in the art (see col. 1, lines 51-60).
With respect to claim 11, Russell further discloses a covering the surface of the bed with a cover pad having at least one of a transparent or translucent material (see Fig. 6), the cover pad being sealingly engaged to the surface of the bed to prevent liquid from contacting the light source and to provide a cushion to the patient.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Russell in view of Pristash as applied to claims 1-8 and 11 above, and further in view of Augustine et al. Pub. No. U.S. 2015/0373781 (hereinafter Augustine).
Russell, described above, does not teach the use of a heater or heating system for delivering thermal energy to the patient. However, the use of a heating system such as a heating pad for delivering thermal energy to a patient's body is well known in the art. Augustine
discloses a heating pad 2 configured to deliver thermal energy to a patient's body, comprising a heating element disposed between a first layer20 and a second layer74 (see Fig. 14 and Par. 0148). Augustine further teaches that, in one embodiment, the heating element is a resistance heater (see Par. 0087). Hence, at the time of the applicant's invention, it would have been obvious to one of ordinary skill in the art to modify Russell in view Augustine and include a heating element to the therapeutic apparatus to provide the therapeutic thermal energy to the patient.
Allowable Subject Matter
Claim10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED M FARAH whose telephone number is (571)272-4765.  The examiner can normally be reached on Mon - Fri. 9:30AM -10:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 571-272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/AHMED M FARAH/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        
August 28, 2021